DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
 
Summary
The Applicant arguments and claim amendments received on August 18, 2021 are entered into the file. Currently, claim 1 is amended; claim 10 is withdrawn; claim 11 is cancelled; resulting in claims 1-9 and 12 pending for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the newly added limitation reciting “the urethane resin being crosslinked by at least one structure selected from the group consisting of an allophanate structure, a biuret structure, a uretdione structure, and an isocyanurate structure” is indefinite because it is not clear what structure is required by the claim. Specifically, it is not clear if the phrase “the urethane resin being crosslinked by…” is meant to require (1) that the urethane resin undergoes a crosslinking reaction wherein the crosslinking agent has one of the claimed structures, or (2) that the urethane resin contains a crosslink (i.e. a bond) of one of the claimed types of structures.
In the remarks filed August 18, 2021, the Applicant points to [0041] of the pg-pub for support for this amendment, which recites the same language as the new limitation to claim 1. Following this section, paragraph [0043] describes a method of crosslinking the urethane resin, involving using a trifunctional or higher-functional compound as a 
On the other hand, paragraph [0036] of the pg-pub describes the structure of the urethane resin, wherein the resin may contain different types of bonds in addition to urethane bonds. Examples of these different bond types include urea bonds, biuret bonds, allophanate bonds, uretdione bonds, and isocyanurate bonds, wherein the types of bonds formed appear to be determined by the starting materials present and the reaction temperatures. From this section, it appears as if the claimed structures refer to structures that are present in the urethane resin.
Thus, by reciting that the urethane resin is “crosslinked by” a particular structure, it is not clear if the claimed structures are meant to limit the structure of the crosslinking agent, or if they are meant to limit the structure of the urethane resin. For the purposes of applying prior art, the aforementioned limitation is considered to be met by a urethane resin that contains at least one allophanate, biuret, uretdione, or isocyanurate bond.
Regarding claims 2-9 and 12, the claims are rejected based on their dependency on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Mitsuzawa et al. (US 2013/0135382, cited on IDS), as evidenced by “ISO 527-1: Plastics – Determination of tensile properties” (http://img52.chem17.com/1/20160527/‌635999409682810926936.pdf, previously cited) and Szycher (“Structure-Property Relations in Polyurethanes”, 10.1201/b12343-4).
Regarding claims 1 and 9, Nakagawa et al. teaches an ink jet ink composition comprising a urethane resin (polycarbonate urethane resin, [0028], [0031]) which serves as a fixing resin, wherein the inkjet ink is designed to exhibit high scratch resistance, ethanol resistance, and adhesion to a recording medium [0024]. Nakagawa et al. further teaches examples of organic pigments which may be chelating agents (chelate azo pigment, dye chelate; [0072]). Nakagawa et al. further teaches a method of preparing the polycarbonate urethane resin material ([0118]-[0121]), which has many of the same ingredients and process steps in common with the method of preparing the urethane resin of the instant invention (see [0160]-[0161] of the instant specification). Notably, the polyisocyanate compound used in the formation of the urethane resin, 4,4’-dicyclohexylmethane diisocyanate, is the same in both the polycarbonate urethane resin emulsion A of Nakagawa et al. ([0119]) and the urethane resin emulsion A of the instant invention ([0161] of the instant specification).
Although Nakagawa et al. does not expressly teach that the urethane resin contains an allophanate bond, a biuret bond, a uretdione bond, or an isocyanurate bond, Szycher teaches that in each polymerization reaction forming a polyurethane from a diisocyanate and a diol there occurs secondary reactions which form urea, 
Nakagawa et al. does not expressly teach a Young’s modulus of a solidified matter of the ink jet ink composition. However, in the analogous art of ink jet inks, Mitsuzawa et al. teaches an ink set including a white ink jet pigment ink and a non-white ink jet pigment ink (ink jet ink composition, Abstract, claim 1), wherein at least one of the white ink or the non-white ink contains a urethane resin as a binder resin which enables the ink to exhibit high fixation to the recording medium (fixing resin, [0070]-[0072], claim 2). Mitsuzawa et al. further teaches the ink jet ink composition optionally containing a chelate for capturing metal ions in order to maintain the storage stability of the ink and prevent clogging and degradation of print heads [0090].
Mitsuzawa et al. further teaches the binder resin having an elastic modulus of 20 to 400 MPa (Young’s modulus
Paragraph [0130] of the instant specification notes that the Young’s modulus may be measured according to the standards of JIS K 7161, and the corresponding ISO 527-1 document defines the preferred testing atmosphere as (23 ± 2) °C and (50 ± 10) % RH (page 11). Therefore, the range of values taught by Mitsuzawa et al. for the elastic modulus at 23 °C of a solidified matter of the ink jet ink material overlaps with the ranges of 5 MPa or more and 30 MPa or less of claim 1, and 15 MPa or more and 20 MPa or less of claim 9. It is well settled that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. by specifying a desired Young’s modulus for the solidified ink jet ink material in the range taught by Mitsuzawa et al. in order to achieve a material having high durability due to improved resistance to fracture or cracking and high washing and rub fastness.
Regarding claim 2, Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the urethane resin having an acid value of 20 mgKOH/g to 100 mgKOH/g in order to impart excellent scratch resistance and chemical resistance to the ink [0038]. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie
Regarding claim 3, Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the urethane resin containing a skeleton derived from polycarbonate diol ([0031], [0118]).
Regarding claim 5, Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the urethane resin containing a skeleton derived from carboxyl group-containing glycol (2,2-dimethylol propionic acid, [0118]).
Regarding claim 6, Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the ink jet ink composition further comprising an inorganic pigment (Abstract, [0070]-[0071]).
Regarding claim 7, the limitations of claim 7 have been considered, however “a recording medium that is an attaching target has polyolefin as a principle component” does not further limit the ink jet ink composition of claim 1. Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches a recording medium that is an attaching target (ink recorded matter base, [0114]-[0116]) having polyolefin as a principle component (polypropylene film, [0116]). 
Regarding claim 8, Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the ink jet ink composition further comprising water (Abstract, [0006]-[0011], [0081], [0120]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 3 above, and further in view of Kusano et al. (US 2017/0073466, previously cited).
Regarding claim 4, Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 3 above but does not expressly teach a skeleton derived from polycarbonate diol having a weight average molecular weight of 500 or more and 3,000 or less.
However, in the analogous art of polycarbonate-based polyurethanes, Kusano et al. teaches a polyurethane composition including a polycarbonate diol, which is widely used in the field of aqueous paints as it has superior durability in terms of flexibility and heat, hydrolysis, and chemical resistance ([0003], [0018]). Kusano et al. further teaches a polycarbonate diol formed by transesterification of a diol compound (formulas (A) and (B)) and a carbonate compound, wherein examples of the diol compound include many of the same compounds as noted in paragraph [0059] of the instant specification (e.g. 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,9-nonanediol) ([0016], [0024]).
Kusano et al. further teaches producing the polycarbonate diol such that the number average molecular weight of the polycarbonate diol is 250 to 5,000 in order to achieve a urethane having sufficient flexibility and desired viscosity for ease of handling [0046]. Kusano et al. further teaches a molecular weight distribution (Mw/Mn) of 1.5 to 3.5 in order to achieve a material having desirable physical properties such as softness and high elongation while not requiring a high-level purification operation [0047]. With 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Mitsuzawa et al. by specifying a weight average molecular weight of the polycarbonate diol meeting the claimed range, as taught by Kusano et al. One of ordinary skill in the art would have been motivated to select a weight average molecular weight within this range for the same reasons as Kusano et al. teaches for selecting a number average molecular weight and a molecular weight distribution, which is to enable the ink jet ink to have a sufficient balance of flexibility, elasticity, and viscosity. Furthermore, it is well settled that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 1 above, and further in view of Omori et al. (US 2015/0052265).
Regarding claim 12, Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 1 above but does not expressly teach the chelating agent being at least one selected from the group recited in claim 12. However, in the analogous art of ink compositions, Omori et al. teaches that the stability of an ink composition can be chelating agent) in the composition, among other components [0280]. Omori et al. further teaches that various compounds are known as suitable metal chelators but that an EDTA compound is preferred in view of its ability to prevent aggregation of the dye in the ink in order to improve permeability of the ink into the recording medium and prevent bronzing of the printed matter ([0349]-[0352]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Mitsuzawa et al. by including an EDTA chelating agent as taught by Omori et al. in order to improve the stability of the ink composition, thus preventing clogging of the nozzle during printing and enhancing permeability of the ink into the recording medium to improve the appearance of the printed matter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 1 above, and further in view of Sader et al. (6,610,129).
Regarding claim 12, Nakagawa et al. in view of Mitsuzawa et al. teaches all of the limitations of claim 1 above but does not expressly teach the chelating agent being at least one selected from the group recited in claim 12. However, in the analogous art of ink jet ink compositions, Sader et al. teaches that a metal chelating agent such as EDTA can be included in the ink jet ink composition to in order to prevent crusting or decap caused by aggregation of metal ions (col 2, Ln 20-55; col 5, Ln 30-49). Sader et 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Mitsuzawa et al. by including EDTA as a chelating agent as taught by Sader et al. in order to prevent degradation of the inkjet print head by kogation.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Yamasaki et al. (US 2014/0378609) and Mitsuzawa et al. (US 2013/0135382, cited on IDS), as evidenced by “ISO 527-1: Plastics – Determination of tensile properties” (http://img52.chem17.com/1/20160527/‌635999409682810926936.pdf, previously cited).
Regarding claims 1 and 9, Nakagawa et al. teaches an ink jet ink composition comprising a urethane resin (polycarbonate urethane resin, [0028], [0031]) which serves as a fixing resin, wherein the inkjet ink is designed to exhibit high scratch resistance, ethanol resistance, and adhesion to a recording medium [0024]. Nakagawa et al. further teaches examples of organic pigments which may be chelating agents (chelate azo pigment, dye chelate; [0072]). Nakagawa et al. further teaches a method of preparing the polycarbonate urethane resin material ([0118]-[0121]), which has many of the same ingredients and process steps in common with the method of preparing the urethane 
Nakagawa et al. does not expressly teach that the urethane resin contains an allophanate bond, a biuret bond, a uretdione bond, or an isocyanurate bond. However, in the analogous art of ink jet inks, Yamasaki et al. teaches an ink jet ink containing a urethane resin, which contains a unit derived from a polyfunctional isocyanate, wherein the unit has at least one structure selected from the group consisting of an allophanate structure, a uretdione structure, an isocyanurate structure, and biuret structure (Abstract, [0009]). Yamasaki et al. teaches that such structures enable crosslinking of the urethane resin, resulting in an increase in the hard segment and microphase separation, thus enhancing the strength, flexibility, and scratch resistance of recorded matter ([0035], [0048]-[0049], claim 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urethane resin of Nakagawa et al. by forming a crosslink of at least one of an allophanate, uretdione, isocyanurate, or biuret structure, as taught by Yamasaki et al., for the benefit of improving the strength, flexibility, and scratch resistance of recorded matter formed from the ink jet ink.
Nakagawa et al. in view of Yamasaki et al. does not expressly teach a Young’s modulus of a solidified matter of the ink jet ink composition. However, in the analogous art of ink jet inks, Mitsuzawa et al. teaches an ink set including a white ink jet pigment ink jet ink composition, Abstract, claim 1), wherein at least one of the white ink or the non-white ink contains a urethane resin as a binder resin which enables the ink to exhibit high fixation to the recording medium (fixing resin, [0070]-[0072], claim 2). Mitsuzawa et al. further teaches the ink jet ink composition optionally containing a chelate for capturing metal ions in order to maintain the storage stability of the ink and prevent clogging and degradation of print heads [0090].
Mitsuzawa et al. further teaches the binder resin having an elastic modulus of 20 to 400 MPa (Young’s modulus, [0076]) in order to prevent the ink layers from fracturing or cracking on a flexible recording medium and to ensure high washing fastness and rub fastness [0076]. Mitsuzawa et al. further teaches the elastic modulus being measured in accordance with JIS K 7161, corresponding to ISO 527-1, such that the test specimen has a dumbbell shape having defined dimensions [0078].
Paragraph [0130] of the instant specification notes that the Young’s modulus may be measured according to the standards of JIS K 7161, and the corresponding ISO 527-1 document defines the preferred testing atmosphere as (23 ± 2) °C and (50 ± 10) % RH (page 11). Therefore, the range of values taught by Mitsuzawa et al. for the elastic modulus at 23 °C of a solidified matter of the ink jet ink material overlaps with the ranges of 5 MPa or more and 30 MPa or less of claim 1, and 15 MPa or more and 20 MPa or less of claim 9. It is well settled that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Yamasaki et al. by specifying a desired Young’s modulus for the solidified ink jet ink material in the range taught by Mitsuzawa et al. in order to achieve a material having high durability due to improved resistance to fracture or cracking and high washing and rub fastness.
Regarding claim 2, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the urethane resin having an acid value of 20 mgKOH/g to 100 mgKOH/g in order to impart excellent scratch resistance and chemical resistance to the ink [0038]. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 3, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the urethane resin containing a skeleton derived from polycarbonate diol ([0031], [0118]).
Regarding claim 5, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the urethane resin containing a skeleton derived from carboxyl group-containing glycol (2,2-dimethylol propionic acid, [0118]).
Regarding claim 6, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches 
Regarding claim 7, the limitations of claim 7 have been considered, however “a recording medium that is an attaching target has polyolefin as a principle component” does not further limit the ink jet ink composition of claim 1. Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches a recording medium that is an attaching target (ink recorded matter base, [0114]-[0116]) having polyolefin as a principle component (polypropylene film, [0116]). 
Regarding claim 8, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the ink jet ink composition further comprising water (Abstract, [0006]-[0011], [0081], [0120]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Yamasaki et al. (US 2014/0378609) and Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 3 above, and further in view of Kusano et al. (US 2017/0073466, previously cited).
Regarding claim 4,
However, in the analogous art of polycarbonate-based polyurethanes, Kusano et al. teaches a polyurethane composition including a polycarbonate diol, which is widely used in the field of aqueous paints as it has superior durability in terms of flexibility and heat, hydrolysis, and chemical resistance ([0003], [0018]). Kusano et al. further teaches a polycarbonate diol formed by transesterification of a diol compound (formulas (A) and (B)) and a carbonate compound, wherein examples of the diol compound include many of the same compounds as noted in paragraph [0059] of the instant specification (e.g. 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,9-nonanediol) ([0016], [0024]).
Kusano et al. further teaches producing the polycarbonate diol such that the number average molecular weight of the polycarbonate diol is 250 to 5,000 in order to achieve a urethane having sufficient flexibility and desired viscosity for ease of handling [0046]. Kusano et al. further teaches a molecular weight distribution (Mw/Mn) of 1.5 to 3.5 in order to achieve a material having desirable physical properties such as softness and high elongation while not requiring a high-level purification operation [0047]. With these ranges of number average molecular weight and molecular weight distribution taught by Kusano et al., the weight average molecular weight of the polycarbonate diol can be calculated as 375 to 17,500, which overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. by specifying a weight average molecular weight of the polycarbonate diol meeting the claimed range, as taught by Kusano et al. One of ordinary skill in the art would have been motivated to select a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Yamasaki et al. (US 2014/0378609) and Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 1 above, and further in view of Omori et al. (US 2015/0052265).
Regarding claim 12, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above but does not expressly teach the chelating agent being at least one selected from the group recited in claim 12. However, in the analogous art of ink compositions, Omori et al. teaches that the stability of an ink composition can be enhanced, especially by suppressing clogging of the nozzle and improving discharge stability, by including a metal chelator (chelating agent
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. by including an EDTA chelating agent as taught by Omori et al. in order to improve the stability of the ink composition, thus preventing clogging of the nozzle during printing and enhancing permeability of the ink into the recording medium to improve the appearance of the printed matter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Yamasaki et al. (US 2014/0378609) and Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 1 above, and further in view of Sader et al. (6,610,129).
Regarding claim 12, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above but does not expressly teach the chelating agent being at least one selected from the group recited in claim 12. However, in the analogous art of ink jet ink compositions, Sader et al. teaches that a metal chelating agent such as EDTA can be included in the ink jet ink composition to in order to prevent crusting or decap caused by aggregation of metal ions (col 2, Ln 20-55; col 5, Ln 30-49). Sader et al. further teaches that kogation, or the deposition of decomposed ink on the heater element in thermal inkjet systems, can be effectively prevented with the use of EDTA (col 2, Ln 46-55; col 5, Ln 17-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. by including EDTA as a chelating .

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed August 18, 2021, see pages 6-7 of the remarks, have been fully considered but they are not persuasive.
The Applicant argues on page 6 that each of the prior art references are completely silent regarding the newly added limitation of claim 1 requiring that the urethane resin is crosslinked by at least one structure selected from the group consisting of an allophanate structure, a biuret structure, a uretdione structure, and an isocyanate structure.
This argument is not persuasive. As noted in the prior art rejections above, Nakagawa et al. teaches a method of preparing the polycarbonate urethane resin material that has many of the same reagents and process steps in common with the method of preparing the urethane resin of the instant invention. In particular, the same polyisocyanate (4,4’-dicyclohexylmethane diisocyanate) and polyol (2,2-dimethylol propionic acid) components are used in both reaction mixtures (see [0118]-[0121] of Nakagawa et al. and [0160]-[0161] of the instant specification). As evidenced by Szycher, these urethane resin-forming reactions would inherently form at least one of the claimed structures through secondary reactions that take place to a certain extent in each polymerization reaction (p. 44, 52-53).
Furthermore, Szycher teaches that isocyanurates act as extremely stable crosslinks in a polyurethane network and serve to impart high heat stability and flame resistance to the polyurethane (p. 53). It is noted that Nakagawa et al. recognizes heat resistance as a desirable property for the urethane resin of its ink jet ink [0031]. Thus, the combination of Nakagawa et al. and Szycher further suggests that one of ordinary skill in the art would have been motivated to include an isocyanurate crosslink in the structure of the urethane resin of Nakagawa et al. for the benefit of improving the heat resistance of the ink jet ink and thus its suitability for use in harsh environments.

Additionally, in light of the amendments, a secondary reference to Yamasaki et al. is used in combination with Nakagawa et al. and Mitsuzawa et al. in an alternative set of rejections above to address the new limitation of claim 1. Therefore, the Applicant’s arguments are moot with respect to the new grounds of rejection as they do not address the specific combination of references being used in this set of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Denda et al. (US 2013/0108841) teaches an ink jet resin ink composition and recorded matter, wherein polyisocyanates used to form the urethane-based resin may be selected from a variety of types such as 4,4’-dicyclohexylmethane diisocyanate, or may be a multimer such as a dimer or trimer of various polyisocyanate compounds (Abstract, [0034], [0076]).
Nishino et al. (US 2012/0154481) teaches an ink jet ink comprising a pigment and a polyurethane polymer (urethane resin) having units derived from a polyisocyanate and a polyol such as a polycarbonate diol (Abstract, [0032]). Nishino et al. teaches that the polyisocyanate used to form the polyurethane is preferably an isocyanurate type or biuret type polyisocyanate so as to improve the scratch resistance and highlighter resistance of the polyurethane [0031].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785